IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-50,772-03


EX PARTE MILTON WUZAEL MATHIS





ON APPLICATION FOR WRIT OF HABEAS CORPUS
FROM CAUSE NO. 31,361-C IN THE 268TH DISTRICT COURT

OF FORT BEND COUNTY



Per Curiam.  
 

O R D E R


	This is a subsequent application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure Article 11.071 § 5.
	On September 7, 1999, a jury convicted applicant of the offense of capital murder. 
The jury answered the special issues submitted pursuant to Code of Criminal Procedure
Article 37.071, and the trial court, accordingly, set punishment at death.  This Court
affirmed applicant's conviction and sentence on direct appeal.  Mathis v. State, 67 S.W.3d
918 (Tex. Crim. App. 2002).
	Applicant presents two allegations in his application.  In his first claim, applicant
asserts that his execution would violate the United States Supreme Court's opinion in
Atkins v. Virginia, 536 U.S. 304 (2002), holding that the Eighth Amendment prohibits the
execution of the mentally retarded.  In his second claim, applicant asserts that his
execution would violate his due process rights unless he is afforded a full and fair hearing
on his claim of mental retardation with access to the tools necessary to establish his claim.
 We have reviewed the application and find that the allegations satisfy the
requirements of Article 11.071 § 5.  Accordingly, we grant applicant's motion to stay his
execution and remand the application to the trial court for consideration of applicant's
claims. 
	IT IS SO ORDERED THIS THE 19TH DAY OF APRIL, 2005.

Do Not Publish